Order

PER CURIAM.
Matthew Domville appeals his convictions for driving while intoxicated — alcohol — persistent offender, pursuant to § 577.010, RSMo 2000, a class D felony, and for careless and imprudent driving, pursuant to § 304.012, RSMo 2000, a class B misdemeanor.
Domville contends on appeal that the evidence did not support the finding of persistent offender status under § 577.023. After careful consideration of the issue, we affirm the judgment by this summary order. A published opinion would lack juris*98prudential value. Judgment is affirmed. Rule 30.25(b).